 


109 HR 515 IH: Assured Funding for Veterans Health Care Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 515 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Evans (for himself, Mr. Filner, Mr. Gutierrez, Ms. Corrine Brown of Florida, Mr. Michaud, Mr. Strickland, Ms. Hooley, Mr. Reyes, Ms. Berkley, Mr. Udall of New Mexico, Mrs. Davis of California, Mr. Ryan of Ohio, Ms. Herseth, Mr. Serrano, Mr. Sanders, Mr. Holt, Mr. Van Hollen, Mr. Levin, Mr. Scott of Georgia, Mr. Kind, Mr. Meehan, Mrs. Maloney, Mr. Chandler, Mr. Markey, Mr. Brown of Ohio, Mr. Case, Mr. Kildee, Mr. Blumenauer, Mr. Holden, Mr. DeFazio, Mr. Israel, Mr. Gene Green of Texas, Mr. Boswell, Ms. Jackson-Lee of Texas, Mr. Larsen of Washington, Mr. Towns, Mr. Kennedy of Rhode Island, Mr. Oberstar, Mr. McIntyre, Mr. Pallone, Mr. McGovern, Mrs. Capito, Mr. McDermott, Mr. Neal of Massachusetts, Mr. Delahunt, Mr. Lynch, Mr. Smith of Washington, Mr. Honda, Mr. Cramer, Mr. Frank of Massachusetts, Ms. Carson, Mr. Kucinich, Mr. Peterson of Minnesota, Mr. Abercrombie, Mr. Doyle, Mr. Doggett, Mr. Stark, Mr. Larson of Connecticut, Ms. Slaughter, Mr. Gordon, Mr. Walden of Oregon, Mr. Schiff, Ms. Zoe Lofgren of California, Mr. Payne, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for an assured adequate level of funding for veterans health care. 
 
 
1.Short titleThis Act may be cited as the Assured Funding for Veterans Health Care Act of 2005. 
2.Assurance of adequate funding for veterans health care 
(a)In generalChapter 3 of title 38, United States Code, is amended by adding at the end the following new section: 
 
320.Assured funding for veterans health care 
(a)For each fiscal year, the Secretary of the Treasury shall make available to the Secretary of Veterans Affairs the amount determined under subsection (b) with respect to that fiscal year. Each such amount is available, without fiscal year limitation, for the programs, functions, and activities of the Veterans Health Administration, as specified in subsection (c). 
(b) 
(1)The amount applicable to fiscal year 2007 under this subsection is the amount equal to 130 percent of the amount obligated by the Department during fiscal year 2005 for the purposes specified in subsection (c). 
(2)The amount applicable to any fiscal year after fiscal year 2007 under this subsection is the amount equal to the product of the following: 
(A)The sum of— 
(i)the number of veterans enrolled in the Department health care system under section 1705 of this title as of July 1 preceding the beginning of such fiscal year; and 
(ii)the number of persons eligible for health care under chapter 17 of this title who are not covered by clause (i) and who were provided hospital care or medical services under such chapter at any time during the fiscal year preceding such fiscal year. 
(B)The per capita baseline amount, as increased from time to time pursuant to paragraph (3)(B). 
(3) 
(A)For purposes of paragraph (2)(B), the term per capita baseline amount means the amount equal to— 
(i)the amount specified in paragraph (1), divided by 
(ii)the number of veterans enrolled in the Department health care system under section 1705 of this title as of September 30, 2005. 
(B)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the per capita baseline amount equal to the percentage by which— 
(i)the Consumer Price Index (all Urban Consumers, United States City Average, Hospital and related services, Seasonally Adjusted), published by the Bureau of Labor Statistics of the Department of Labor for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds 
(ii)such Consumer Price Index for the 12-month period preceeding the 12-month period described in clause (i). 
(c) 
(1)Except as provided in paragraph (2), the purposes for which amounts made available pursuant to subsection (a) shall be all programs, functions, and activities of the Veterans Health Administration. 
(2)Amounts made available pursuant to subsection (a) are not available for— 
(A)construction, acquisition, or alteration of medical facilities as provided in subchapter I of chapter 81 of this title (other than for such repairs as were provided for before the the date of the enactment of this section through the Medical Care appropriation for the Department); or 
(B)grants under subchapter III of chapter 81 of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
320. Assured funding for veterans health care. 
 
